                       IN THE UNITED STATES DISTRICT COURT
                                                                                           FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


BACK BAY RESTORATION
FOUNDATION,LTD.,                                                                   CLERK, U.S. DISTRICT COURT
                                                                                          NORFOLK. VA
       Plaintiff,

V.                                                                   Civil No. 2:19-cv-323


UNITED STATES ARMY CORPS.
OF ENGINEERS,

       Defendant,

and


HOFD ASHVILLE PARK,LLC,

       Intervening Defendant.

                                      OPINION & ORDER


       These matters are before the Court on cross motions for summary judgment, a motion to

strike and a motion for preliminary injunction. The first Motion for Summary Judgment was filed

by Plaintiff Back Bay Restoration Foundation, LTD.("Back Bay") on August 28, 2019. Doc. 23.

Defendant United States Army Corps of Engineers ("Corps") filed its Motion for Summary

Judgment on September 30, 2019. Doc. 28. Intervenor Defendant HOFD Ashville Park, LLC

("HOFD") filed its Motion for Summary Judgment on October 1, 2019. Doc. 30. HOFD has

additionally filed a Motion to Strike the Affidavit of Jared Brandwein ("Brandwein Affidavit").

Doc. 26. Back Bay has now filed a Second Motion for Preliminary Injunction. Doc. 39. Its First

Motion for Preliminary Injunction was previously withdrawn. See Doc. 12. All matters have been

fully briefed and are ripe for disposition by the Court. Therefore, for the following reasons herein,

the Court:(1) GRANTS,in part, and DENIES,in part, HOFD's Motion to Strike the Affidavit of
Jared Brandwein;(2) DENIES Back Bay's Motion for Summary Judgment;(3) GRANTS the

Corps' Motion for Summary Judgment; and (4) DENIES Back Bay's Second Motion for

Preliminary Injunction as MOOT. Upon granting summary judgment for the Corps, counsel for

HOFD informed the Court that its Motion for Summary Judgment is now moot. Therefore, the

Court DENIES HOFD Motion for Summary Judgment as MOOT.

                                        I. BACKGROUND

        This case concerns Permit Number NAO-2001-02223/18-V1872("permit")issued by the

Corps to Defendant-lntervenor HOFD under Section 404 of the Clean Water Act("CWA"). The

permit authorizes HOFD to discharge dredged or fill material impacting 0.31 acres of open water
and 1.18 acres of wetlands, for a total of 1.49 acres of"waters ofthe United States" regulated by

the CWA.These impacts are associated with HOFD's development of an additional portion ofan

existing residential subdivision in Virginia Beach. Specifically, the impacts are from: (a)

construction of City-required storm water improvements to limit storm-based flooding to roads

and existing residences; (b) grading for additional lot development; and (c) creation of an

equestrian/pedestrian trail and parking for that trail. PlaintiffBack Bay has challenged the issuance

ofthe permit under the Administrative Procedure Act("APA").

                   II. MOTION TO STRIKE BRANDWEIN AFFIDAVIT

       HOFD has filed a Motion to Strike the Affidavit ofJared Brandwein. Doc.26. HOFD avers

that it is improper for Back Bay to attach and rely on the Brandwein Affidavit for purposes of

summary judgment. HOFD highlights that the affidavit is not apart of the administrative record.

Additionally, HOFD notes that the affidavit does not fall under any exception that would require
the Court to consider it as extra-record evidence in adjudicating the merits ofthe claim. Back Bay
 counters that the affidavit serves as "a document offered to establish the standing of the Plaintiff

to bring the action." Doc. 32.

         Generally, courts will "assume that the administrative record is complete and exclusive for

 purposes ofjudicial review." Sanitarv Bd. of Charleston v. Wheeler. 918 F.3d 324, 334 (2019).

There are exceptions to this general rule. However, the "party challenging an agency bears a

special burden of demonstrating that the court should reach beyond the record...." Id Back Bay

 has conceded that "[ijnforming the Court of the Plaintiffs standing was the sole purpose of the

 Affidavit." Doc. 33 at 3. The Corps and HOFD agree that an affidavit may be used to establish

standing under applicable law. See Doc. 29 at 22 n.l; Doc. 34 at 1. Consequently, HOFD moves

to strike the Affidavit in so far as it is being used to support Back Bay's claims on the merits. The

 Court agrees with HOFD,The Court FINDS that Back Bay has failed to meet the burden that the

Court should reach beyond the administrative record.

         Therefore, in so far as the Affidavit is used to establish standing, the Court DENIES

HOFD's Motion to Strike. Accordingly, the Court admits the information in paragraphs one

through four as well as the first sentence of paragraph five' is relevant to establish Back Bay's

standing. In so far as the rest ofthe Brandwein Affidavit is used as extra-record evidence to support

the merits ofthe claims,the Court GRANTS the Motion to Strike. Therefore,the Court STRIKES

paragraph five except the previously noted first sentence. Additionally, the Court STRIKES

paragraph six and seven of the Brandwein Affidavit and the attachment marked as Exhibit 1.

Because no part of these paragraphs or the additional exhibit are relevant to establish Back Bay's

standing, they are properly struck.




'HOFD concedes that the first sentence may be relevant to standing. Doc. 34 at 3. The first sentence begins with
"On February 11,2019, BBRF requested a public hearing...
                   III. CROSS MOTIONS FOR SUMMARY JUDGMENT

A. Undisputed Facts

       This case involves judicial review of an agency decision under the Administrative

Procedures Act. Due to the nature ofthe proceeding,the APA "confines judicial review of agency

decisions to the administrative record ...     Owusu-Boakve v. Barr. 376 F. Supp. 3d 663, 667

(E.D. Va. 2019). Accordingly, in an APA case "all relevant facts are contained in the

administrative record for such a case, and, as a result, there are no material facts in dispute." Id.

Therefore, the Court will review those facts highlighted in the administrative record for purposes

of summary judgment. Here, the administrative record refiects the following facts:

       1. The project proponent, HOED, submitted its permit application for a CWA permit in

November 2018. AR02104-21.

       2. The Corps determined on December 11, 2018, that the application was complete for

purposes ofa CWA 404 permit. AR02100-02.

       3. The Corps issued a public notice in December 2018 describing the proposed permit,

what the Corps would be evaluating in reaching its decision, and the Corps' preliminary views on

the matter, and soliciting comments from the public and other stakeholders.        AR02041-42.

       4.The notice was posted on the Corps Norfolk District's website and sent via email directly

to more than a hundred individuals and organizations, including Back Bay. AR02028-29.

       5. The original comment period was thirty days(AR002042), but the Corps extended that

deadline—including for the benefit of Back Bay—eventually accepting comments into late-

February 2019.^ARO1832-33; AR01483-84.

       6. The Corps received dozens of comments in response, including from Back Bay. See

ARC1270-71; ARC1723-30.
        7. On May 22,2019, the Corps, relying upon an Environmental Assessment and Statement

ofFindings, made a finding ofno significant impact under the National Environmental Policy Act

("NEPA"), and determined that the proposed discharges comply with the CWA's Section

404(b)(1) Guidelines and that the proposed project is not contrary to the public interest. S^

AROO163-209; AR00208.

       8. After considering public and stakeholder comments, the Corps concluded a public

hearing was not likely to result in any substantive new information relevant to the required

analvses. See AROO101-02.


       9. The Corps proffered the permit to the HOFD on May 22,2019. Sm AR00124-25.

       10. The permittee signed the permit on June 24,2019, and the Corps countersigned—^thus

validating the permit—on July 12, 2019. See AROOOOl-6(with signatures); AROO126-48 (permit

with attachments).

       11. The CWA permit authorizes HOFD to discharge dredged or fill material impacting 0.31

acres of open water and 1.18 acres of wetlands, for a total of 1.49 acres of"waters of the United

States" regulated by the CWA. These impacts are associated with HOFD's development of an

additional portion of an existing residential subdivision in Virginia Beach. Specifically, the

impacts are from:(a)construction of City-required storm water improvements to limit storm-based

flooding to roads and existing residences; (b) grading for additional lot development; and (c)

creation of an equestrian/pedestrian trail and parking for that trail. AROOOOl-06; AROO163.

       12. To mitigate for the wetlands impacts authorized by the CWA 404 permit, the permit

includes a condition that HOFD must purchase credits to fund the creation of additional wetlands.

AROOOl; AROO 165; AR00202.
       13. The Corps documented its permit application review in its 47-page Environmental

Assessment and Statement ofFindings,AR00163-AR00209,and in other parts ofthe record, based

upon the documents in the administrative record.

       14. The Corps applied the presumption for non-water dependent projects in the practicable

altematives analysis under the 404(b)(1) Guidelines and documented its finding that the

presumption was rebutted and that the applicant's preferred altemative is the least environmentally

damaging practicable alternative. AR00185; AROOl81-85.

       15. The proposed project has two overall project purposes: to "[ijmprove drainage

deficiencies in the Ashville Park subdivision as identified by the City of Virginia Beach" and "to

provide new housing options for purchasers in southem Virginia Beach, to meet the shortage of

new housing availability." AROOl68.

       16. The Corps concluded based on information in the administrative record that off-site

altematives are not feasible to achieve the first overall project purpose because the City researched

and designed necessary storm water and drainage requirements over many years and they must be

performed within the Ashville Park development to reduce the risk of flooding.            AROOl83;

AR02196-301; AR00166; AR00172-73; AR00175-79.

       17. The Corps concluded that three off-site alternatives are not practicable to meet the

second overall project purpose, based upon its review of the record information, including that

existing inffastmcture (such as a network of roads, sewer and water) has already been developed

at the applicant's preferred location and would have to be constructed at altematives sites,

representing approximately $20 million additional costs; the alternatives are all owned by other

entities and would have to be purchased and rezoned; the altemative sites contain wetlands that
may be impacted by development; some altematives lacks sufficient developable area or are not

for sale. AR00183; AR00259.

       18. The Corps found four on-site altematives were either impracticable, because the

required storm water improvements necessary to reduce flooding risks would not properly serve

their intended function at these altemative sites, or that the altematives would result in greater

environmental damage because they would impact more wetlands than the applicant's preferred

alternative. AROO184-85.

       19. The CWA permit application,^AR02105-94, proposed to avoid significant impacts

to 32 acres of wetlands on the overall site and during the permit process reduced the proposed

impact from 3.40 acres to 1.49 acres of wetlands and open waters, by modifying and relocating a

storm water pond and certain grading. AR00202-203; AROO172-173.

       20. Back Bay's comments on the proposed project did not recommend that the Corps

consider whether flood reduction could be achieved by securing drainage easements on alternative

sites, or whether additional housing could be constructed by evaluating the practicability of

rezoning altemative sites. AR 01742-44.

       21. The applicant and the Corps considered and addressed each ofEPA's comments on the

permit application. See, e.g.. AR01080-148(showing applicant's responses to EPA's comments);

AR00170-AR00174 (highlighting Corps' consideration of EPA's comments and the applicant's

responses).

       22. After the Corps discussed with EPA each of EPA's comments and the applicants'

responses, EPA responded on May 15, 2019, that it had no further comments on the project.

AR00384; AROO170-74.
       23. The administrative record forjudicial review in this case is for the Corps'CWA permit

decision, and not any Virginia Water Protection permit issued by the Virginia DEQ under state

law.^AROOOOl-9; AROO163-209.

       24. Virginia DEQ authorized the proposed project on May 15, 2019, under State law

through a Virginia Water Protection general permit. AR00345-376.

       25. HOFD provided information on the wetlands that would be impacted by the proposed

project, and these wetlands are not high quality. AR01081; ^ also AROOl 10-001108

("Information on Quality of Wetlands"); AROO167 & AROO172-73.

       26. Most of the wetlands that would be impacted by the proposed project were

inadvertently created due to improper grading in the early 2000s. AR00167; AROOl 10-00118.

       27. The administrative record for judicial review documents the basis for the Corps'

conclusion that issuance ofthe CWA permit would not be contrary to the public interest. AROO 195-

98; AR00208: see also AROOl81-85: AR00172-173; AR000175-79.

B. Legal Standard and Analysis

       The Clean Water Act does not specifically set forward a standard of review for Corps'

permit decisions. Therefore, courts have adopted the standard articulated in the Administrative

Procedures Act. 5 U.S.C. §§701 et seo. The APA provides that a court shall set aside agency

"findings, conclusions and actions that are 'arbitrary capricious, an abuse of discretion, or

otherwise not in accordance with law', or that fail to meet statutory, procedural or constitutional

requirements." Avovelles Sportsmen's League. Inc. v. Marsh. 715 F.2d 897, 904 (5th Cir. 1983)

(citing 5 U.S.C. §§ 706(2)(A)-(D); Nat'l Wildlife Fed'n v. Hanson. 859 F.2d 313, 316 (4th Cir.

1988). Accordingly, the standard of review is highly deferential to the agency and the Court "is

not empowered to substitute its judgment for that of the agency." Hughes River Watershed


                                                8
Conservancy v. Johnson. 165 F.3d 283, 288 (4th Cir. 1999). Therefore, an action is arbitrary or

capricious if the agency "relied on factors that Congress has not intended it to consider, entirely

failed to consider an important aspect of the problem, offered an explanation for its decision that

runs counter to the evidence before the agency,or is so implausible that it could not be ascribed to

a difference in view or the product of agency expertise." Id at 287-88.

         Here, Back Bay challenges the granting of the permit by the Corps as an arbitrary and

capricious agency action. Back Bay argues that the granting of the permit was arbitrary and

capricious because the Corps failed to: (1) comply with the Clean Water Act's Guidelines;(2)

perform a public interest review;(3)issue a permit on a completed application; and (4)conduct a

public hearing as required by the National Environmental Policy Act. These arguments have no

merit.


                           /. Clean Water Act Guidelines and Public Interest Review

         The objective of the Clean Water Act "is to restore and maintain the chemical, physical,

and biological integrity of the Nation's waters." 33 U.S.C. § 1251. The CWA prohibits the

unauthorized discharge ofpollutants in the "navigable waters" ofthe United States.Id § 1311 (a).^
Section 404(a) of the CWA authorizes the Secretary of the Army, acting through the Corps, to

issue permits for the discharge of dredged and fill material into navigable waters "after notice and

opportunity for public hearings."33 U.S.C. § 1344. To issue a permit,the Corps must comply with

Environmental Protection Agency("EPA") regulations under the CWA. 33 U.S.C. § 1344(b)(1).

These regulations are commonly known as the 404(b)(1) Guidelines ("Guidelines"). 40 C.F.R. §

230.10. The Guidelines require that the discharge will not cause significant adverse effects on

human health/welfare, aquatic life or the aquatic ecosystem. 40 C.F.R. § 230.10(c)(l)-(3).


^ The "navigable waters" regulated by the CWA includes aquatic resources, such as wetlands. Rapanos v. United
States. 547 U.S. 715(2006).
Furthermore, the Guidelines prohibit the Corps from granting a permit "if there is a practicable

alternative to the proposed discharge which would have less adverse impact on the aquatic

ecosystem, so long as the alternative does not have other significant adverse environmental

consequences."Id § 230.10(a);s^ Citv Club ofN.Y. v. United States Armv Corns of Ene'rs. 246

F. Supp. 3d 860,865(S.D.N.Y. 2017). The issuance ofa permit also requires the Corps to conduct

a public interest review. 33 C.F.R. § 320.4. Therefore, Section 320.4(a) requires a permit to

comply with the Guidelines and not be contrary to the public interest. Id § 320.4(a)(1); see Citv

Club of N.Y.. 264 F. Supp. 3d. at 865.

       The Guidelines lay out a clear framework for determining whether an alternative to the

proposed discharge site is practicable. An alternative is practicable "if it is available and capable

of being done after taking into consideration cost, existing technology, and logistics in light of

overall project purposes." 40 C.F.R. § 230.10(a)(2). To be practicable, an alternative need not be

owned by the permit applicant if it "could reasonably be obtained, utilized, expanded or managed

in order to fulfill the basic purpose of the proposed activity ...." Id Discharge into a "special

aquatic site" is a key factor under the Corps permit analysis. Id § 230.10(a)(3); see Citv Club of

N.Y.. 264 F. Supp. 3d. at 865. If a proposed permit is seeking discharge into a "special aquatic

site",such as wetlands,the Corp will undertake a two-step analysis in determining whether to grant

a permit. First, the Corps will define the "basic purpose" of the project under 40 C.F.R. §

230.10(a)(3). Citv Club of N.Y.. 264 F. Supp. 3d. at 865. Second, the Corps will determine if that

"basic purpose" is "water dependent." Id A "basic purpose" is not water dependent when it does

not require access or proximity to or siting within the special aquatic site in question .. . ." 40

C.F.R. § 230.10(a)(3). The determination of a project's basic purpose and water dependence are

threshold questions and must be stated by the Corps. See Van Antwerp. 362 Fed. App'x. at 106.


                                                10
If a wrong decision is made on the classification of a project, then the granting of a permit would

be de facto arbitrary. See id

       Once a project is classified as non-water dependent, the Corps will first presume that

"practicable alternatives to the project are available in less sensitive areas", Citv Club ofN.Y..264

F. Supp. 3d. at 866(citing 40 C.F.R.§ 230.10(a)(3)), and second that"such practicable alternatives

have less adverse impact on the aquatic ecosystem,"Id Accordingly, a classification ofnon-water

dependence shifts the burden to the applicant to rebut the first presumption by clearly

demonstrating that a practicable alternative is not available and the second presumption by proving

with "detailed, clear, and convincing information" that an alternative with less adverse impact is

impracticable. Sierra Club v. Van Antwerp. 362 Fed. App'x. 100, 106 (11th Cir. 2010). The

evidence to rebut the presumption need not require a specific level of detail, "but only record

evidence the agency took a hard look at the proposals and reached a meaningful conclusion based

on the evidence." Hillsdale Envtl. Loss Prevention. Inc. v. United States Armv Corns of Ene'rs.

702 F.3d 1156,1168(10th Cir. 2012).

       Here, the Corps considered the primary purpose of the project to be the improvement of

"drainage deficiencies in the Ashville Park subdivision as identified by the City of Virginia

Beach." AR00168. The Corps further explained that this is necessary because "the City has been

researching this system for many years and must perform improvements within Ashville Park to

reduce the recurrent flooding ofthese [local] residents." AR00183. The Corps noted a secondary

purpose of the project was "to provide new housing options for purchasers in southern Virginia

Beach, to meet the shortage of new housing availability." AR00168. The Corps considered these

purposes and determined that they were non-water dependent. AROOl85; AROOl81-85. Therefore,

the Corps applied the presumption for non-water dependent projects. Id In its findings the Corps



                                                 11
highlighted that "the applicant has demonstrated that there are no practicable alternatives that do

not involve special aquatic sites ...[and]there are not alternatives to the proposed discharge that

would be less environmentally damaging." AR00185. The Corps, in its report, specifically

evaluated three off-sites alternatives and concluded that these sites were not practicable. AROOl83.

The Corps determined:

       that each of the off-site alternatives lacks the existing infrastructure already developed at
       the applicant's preferred location {e.g., a roadway network, sewer and water) to
       accommodate additional housing development; that the alternatives are all owned by other
       entities and would have to be purchased and rezoned; that developing the alternatives may
       require wetland impacts and at one alternative the wetland impacts would likely be
       significant; that one ofthe alternatives lacks sufficient developable area; and the owner of
       another alternative site is not willing to sell.

Doc. 29 at 26;^AROOl83; AR00259. The additional cost needed to make the alternative's sites

practicable considering the project's purpose would be approximately $20 million. AR00259. The

Guidelines plainly consider this situation and only require acquisition of non-owned altematives

if they can "reasonably be obtained, utilized, expanded or managed in order to fulfill the basic

purpose of the proposed activity." 40 C.F.R. § 230.10(a)(2). The record is clear that the off-site

altematives were considered and found to be not practicable because they could not be reasonably

obtained and utilized.     AROOl83. Moreover, the Corps evaluated four on site altematives in

addition to the preferred site and determined that:

       On-site altematives 2, 3 and 4 are not practicable because they do not allow for the
       development of stormwater pond lOA, required by the City of Virginia Beach. On-site
       altematives 1 [i.e., the applicant's preferred proposal, as modified during the permit
       process] and 5 [i.e., the applicant's original proposal] are practicable as they both meet the
       project purpose and need. However, on-site altemative 5 has more wetland impacts and is
       not the least damaging practicable altemative.

       Doc. 29 at 26 (quoting AROOl84). The record is clear that HOFD presented evidence to

the Corps to defeat the practicable presumption. The Corps analyzed the collection of evidence

and determined that there were no practicable altematives to HOFD preferred project location.

                                                12
 Back Bay contends that there may be hypothetical alternatives that could be re-zoned.^Doc.
 24 at 13. But it does not pinpoint any specific location that fulfills the projects objectives and meets
 the practicable standard. The Guidelines understandably do not require the Corps to consider every
 speculative alternative. It is apparent that"[tjhe specific location ofthe project may be an important
 aspect offulfilling the overall project purpose...(as such]location can limit what alternatives are
 considered practicable." Town of Abita Springs v. United State.s Armv Corns of Eng'rs. 153 F.
 Supp. 3d 894,920(E.D.La 2015). Here,the Corps properly considered the primary purpose ofthe
project was to address "drainage deficiencies in the Ashville Park subdivision." The project's
purpose is plainly location dependent as it is focused on addressing flooding concerns within the
Ashville Park subdivision. Accordingly, the projects purpose would be thwarted if the Corps or
HOFD was forced to consider all non-proximate alternatives in their evaluations. See id at 920-

21. Therefore, it was within the proper discretion ofthe Corps to only consider those alternatives
within a certain proximity to Ashville Park. The record is apparent that the Corps properly
evaluated alternatives,in light ofthis purpose,and found them to be "impracticable or would result
in greater environmental impacts." Doc. 11 at 16. The Corps has complied with the Guidelines
regarding the consideration of practicable alternatives.

       Back Bay notes that the HOFD in its application "did not propose to avoid destroying
WOTUS [Waters of The United States]." Doc. 24 at 13. This is contrary to the evidence. The
record reflects that HOFD did in fact take steps to limit the projects effect on Waters ofthe United
States. Based partly on comments by the EPA,HOFD modified the application by both removing
Village D from the proposed plan, AR20108-09; AR00202-03, and moving the location and
configuration ofa planned Stormwater Pond,see AR00173. This modification effectively reduced
the proposed wetlands impact from 3.40 acres to 1.49 acres. AR00202-203; AR00172-173.


                                                  13
Furthermore,the permit includes a condition that HOED must purchase credits to fund the creation

of additional wetlands. AROOOl; AR00165; AR00202. It is plainly apparent from the record that

the Corps and HOED acted to limit the projects impacts on nearby wetlands.

        Moreover, Back Bay avers that the administrative record is void of any public interest

review by the Corps as required by 33 C.E.R.§ 320.4(a). Doc.24 at 16. In the Corps public interest

review "[t]he benefits which reasonably may be expected to accrue from the proposal must be

balanced against its reasonably foreseeable detriments." Ohio Vallev Envtl. Coalition v. Aracoma

Coal Co.. 556 E.3d 177,191 (4'" Cir. 2009)(quoting 33 C.E.R. § 320.4(a)). This process "requires

extensive review and coordination with numerous federal and state agencies,as well as significant

consideration of the public interest." Id. at 191. The record reflects that the Corps complied with

its public interest review obligation. The Corps actively involved agencies and the public in the

comment period for the permit application process. Both the EPA and the U.S. Eish and Wildlife

Service ("EWS") provided comments to the proposed project. Sm ARO1736-41; AR01483. In

addition, the Corps received around thirty comments from Back Bay and private individuals. See

Doc. 29 at 10. As previously noted,the project was modified by the applicant, based on the EPA's

suggestion,to reduce the impacts to wetlands.        id. After this modification, the EPA declined to

issue further comment on the project. AROOl71-74. The Corps published detailed responses to the

agencies' comments in its final Environmental Assessment and Statement of Findings ("EA")

AROOl63-209. As a result, the Corps clearly gave '"full consideration" to the agencies comments.

See Sierra Club v. United States Armv Corns of Enc'rs. 772 E.2d 1043, 1054 (2nd Cir. 1985)

(noting that solicitation ofother agencies' views and providing detailed responses to those agencies

meets the full consideration standard); Stewart v. Potts. 996 E. Supp.668,678-79(S.D. Tex. 1998)




                                                14
(highlighting that the Corps met its obligations by soliciting the EPA and FWS opinions and

"responding to their comments in the EA.")-

                                        a. Incomplete Application

       Back Bay contends that the application for the permit was incomplete and therefore the

issuance of a Permit was arbitrary and capricious. This argument fails for two reasons:(1) Back

Bay relies exclusively on Exhibit One to the Brandwein Affidavit, that the Court has previous

struck as extra-record evidence;and(2)that Back Bay waived the incomplete application argument

when they failed to raise it during the period for public comment.

       The content of a CWA Section 404 permit application is laid out in 33 C.F.R. § 325.1(d).

Back Bay cannot use an extra-record document to support its claim that the application was

incomplete. Additionally, the record reflects the Corps applied the regulations and found that the

application was not lacking. AR02100-02. Back Bay did not and currently does not argue that the

application failed to comply with the permit application regulation.     Doc.24 at 14-15. As noted,

by both the Corps and HOFD,Back Bay did not raise an incomplete application argument in its

public comment on the project. See AR01742."[T]o find waiver of an issue, the Court must first

determine whether that issue was presented to the Corps during the public comment period." Sierra

Club. Inc. V. Bostick. No.CIV-12-742-R,2013 U.S. Dist. LEXIS 181087,at *22(W.D.Okla. Dec.

30,2013).Ifthe issue was raised during the comment procedure then "that issue may be challenged

in judicial proceedings, by the original objector or any other person." Id. at 21.

       Here,the issue ofan incomplete application was not raised by Back Bay or another objector

in the public comment phase. Accordingly, the Court determines that Back Bay waived its

argument that the permit application was incomplete. The Court should not substitute itsjudgment

for that of the agency, especially when the agency has not had an opportunity in the first instance



                                                 15
to respond to the objector. Sm New Mexico Environmental Imp. Div. v. Thomas. 789 F.2d 825,

835 (10th Cir. 1986). Accordingly, Back Bay cannot raise the argument now on judicial review

without a chance for the agency to have addressed it in the first instance. See id (noting that

because Plaintiff did not "advance[] any dissatisfaction" through public comment — the argument

had been waived). The Court should not consider any information or material that the Back Bay

failed to present to the Corps during the comment period. See id at 835-36.

                                    Hi. Failure to Conduct a Hearing

       Furthermore,Back Bay contends that the Corps violated NEPA's regulations when it failed

to conduct public hearings. Doc. 40 at 16-17;^ C.F.R. § 1501.4(b). It also contends that the

Corps did not offer the public the ability to comment on the Environmental Assessment as the EA

was published on the same day the permit was issued. Under NEPA,"federal agencies must take

a "hard look" at the potential environmental consequences of their actions." Ohio Vallev Envtl.

Coalition v. Aracoma Coal Co.. 556 F.3d 177, 191 (4"* Cir. 2009). An EA is simply a "concise

public document . . . that serves to . . . [bjriefly provide sufficient evidence and analysis for

determining whether to prepare an [Environmental Impact Statement("EIS")] or a finding of no

significant impact [("FONSI")]."Id (qouting 40 C.F.R. § 1509.9(a)(1)). The regulations highlight

that the requirement of public involvement is not as high when an EA is prepared instead of an

EIS. Id (citing Town of Rve v. Skiimer. F.2d 23, 24 (2nd Cir. 1990); see Greater Yellowstone

Coalition v. Flowers. 359 F.3d 1257 (10th Cir. 2004) (comparing the regulations different

standards ofpublic involvement when preparing an EA compared to an EIS). Therefore, under the

regulations, the Corps "is required to involve the public in the preparation ofan EA 'to the extent

practicable.'" Northwest Envtl. Defense Ctr. v. Wood. 947 F. Supp. 1371, 1386 (D. Or. 1996)

(quoting 40 C.F.R. § 1501.4(b)(emphasis added)).



                                                16
       The Corps issued a notice inviting public comment on the proposed permit. AR02028-29;

AR02040-42. This notice was provided to property owners in the Ashviile Park area and posted

online on the Corps Norfolk District website. See AR 02031-33. The notice provided a detailed

description of the proposed work, the proposed projects purpose, and established a deadline for

public comments. AR02067-73. The original comment period was thirty days (AR002042), but

the Corps, based on comments by Back Bay, extended the submission of comments into late

February 2019. See ARO1832-33; ARO1483-84. During that time, the Corps received a collection

of public comments. The Corps project manager consistently responded to the comments sent to

it by Back Bay and other interested private parties. S^ ARO1270-71. After this period, the Corps

published an EA with a FONSI. See AR00163-209; AR00208. On the same day,the Corps issued

the permit to HOFD. See AROO124-25.

       Back Bay contends the release of the EA and the permit on the same day prevented "any

public involvement whatsoever in the review and preparation of the EA as required by the

regulations." Doc. 24 at 17. This is not the standard required by the regulations. "[T]he vast

majority ofcircuits... have found that the regulations do not require an agency to circulate an EA

for public comment" to meet the practicable standard. Montrose Parkwav Alternatives Coalition

V. United States Army Corps ofEne'rs.405 F. Supp.2d 587,596(D. Md.2005)(examining rulings

from 1st, 2nd, 8th and 10th Circuits). The record highlights that the Corps identified the proposed

project purposes in the public notice and allowed ample opportunity for public comment on the

project. The Corps,additionally,responded to comments and engaged significantly with the public

in the permit process. It is not a requirement for the Corps to hold a hearing simply to re-hear

public concerns that have been presented, responded to, and acted upon. See AROO 101-02. The

comment period was sufficiently long for the public to provide comment to the Corps and for the


                                                17
Corps to incorporate those comments into the EA.Therefore,a public hearing as well as circulation

of the EA before issuance ofthe permit was not required. The Corps complied with the mandate

ofthe regulations to involve the public to the extent practicable.

       In conclusion,the Corps issuance ofthe permit was not arbitrary and capricious. Therefore,

the Corps' Motion for Summary Judgment is GRANTED.

                                 IV.PRELIMINARY INJUNCTION


       Since the Court has rendered a decision on the merits in favor ofthe Corps - a preliminary

injunction is no longer appropriate. Accordingly, the Court DENIES Back Bay's Second Motion

for a Preliminary Injunction as MOOT.

                                           V. CONCLUSION


       For the following reasons herein, the Court:(1) GRANTS,in part, and DENIES,in part,

HOFD's Motion to Strike the Affidavit of Jared Brandwein;(2)DENIES Back Bay's Motion for

Summary Judgment;(3)GRANTS the Corps' Motion for Summary Judgment; and (4)DENIES

Back Bay's Second Motion for Preliminary Injunction as MOOT. Upon granting summary

judgment for the Corps, counsel for HOFD informed the Court that its Motion for Summary

Judgment is now moot. Therefore, the Court DENIES HOFD Motion for Summary Judgment as

MOOT.


       The Clerk is REQUESTED to electronically deliver a copy ofthis Opinion & Order to all

counsel of record. It is SO ORDERED.

                                                                           /s/
                                                           Henry Coke Morgan, Jr.
                                                           Senior United States Distr/icI.Jjl^ge
                                                             Henry Coke Morgan,Jr.
          /                                             Senior United States District Judge
March ^ ,2020
Norfolk, Virginia


                                                18
